DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/2/2020 and 1/29/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 2-7, 9, 11-13, 16 and 18-20 is withdrawn in view further consider of the reference(s) to Chirieleison (US 2008/0002262 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6, 8, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chirieleison (US 2008/0002262 A1).
In regard to claims 2, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “16, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter), the device comprising: a light projector configured to project light for rendering images based at least on the augmented reality contents (page 3, sections [0048-0050], Figures 1A & 2, “8”); an eye tracker configured to determine a position of a pupil of an eye of the wearer (page 4, section [0057], Figure 2, “28”); and a beam steerer configured to change a direction of the light from the light projector based on the position of the pupil (page 4, section [0054] – page 5, section [0060], Figure 2, “24, 25, 26”), wherein: the eye tracker is integrated with the light projector to form an integrated combination of the eye tracker and the light projector; and the beam steerer is optically coupled with the integrated combination of the eye tracker and the light projector (page 4, section [0054] – page 5, section [0060], Figure 2, “24, 25, 26”).  

Regarding claims 5, Chirieleison discloses said device device comprising: a combiner configured to combine the light from the light projector and light from an outside of the head-mounted display device for providing an overlap of the rendered images and a real image that corresponds to the light from the outside of the head-mounted display device (page 4, section [0051], Figures 1A & 2, “16” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter).  
Regarding claims 6, Chirieleison discloses wherein: 010235-01-5188-US5Response to Office Actionthe combiner is optically coupled with the integrated combination of the eye tracker and the light projector (page 4, section [0052]).  
Regarding claims 8, Chirieleison discloses wherein: the eye tracker includes a camera configured to obtain an image of the pupil of the eye of the wearer (page 5, section [0066]).  
In regard to claim 9, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “16, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view 
In regard to claim 11, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “16, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter), the device comprising: a light projector configured to project light for rendering images based at least on the augmented reality contents (page 3, sections [0048-0050], Figures 1A & 2, “8”); an eye tracker configured to determine a position of a pupil of an eye of the wearer (page 4, section [0057], Figure 2, “28”); and a beam steerer configured to change a direction of the light from the light projector based on the position of the pupil (page 4, section [0054] – page 5, section [0060], Figure 2, “24, 25, 26”), wherein: the eye tracker includes a sensor configured to determine a distance to a 
In regard to claim 12, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “16, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter), the device comprising: a light projector configured to project light for rendering images based at least on the augmented reality contents (page 3, sections [0048-0050], Figures 1A & 2, “8”); an eye tracker configured to determine a position of a pupil of an eye of the wearer (page 4, section [0057], Figure 2, “28”); and a beam steerer configured to change a direction of the light from the light projector based on the position of the pupil (page 4, section [0054] – page 5, section [0060], Figure 2, “24, 25, 26”), wherein: the light projector is configured to project a patterned light to the eye of the wearer; and the eye tracker is a camera configured to capture an image of a reflection of the patterned light, reflected on a surface of the eye of the wearer (page 4, section [0057]).  
Regarding claims 13, Chirieleison discloses wherein: the light projector is configured to: provide a light to the eye of the wearer; and produce a reflection on a surface the eye of the wearer, wherein at least a portion of the light produces a first 
Regarding claims 14, Chirieleison discloses wherein the device is configured to: determine, with the eye tracker, a position of a pupil of an eye of the wearer; project, with the light projector, light for rendering images based at least on the augmented reality contents; and change, with the beam steerer, a direction of the light from the light projector based on the position of the pupil (page 4, section [0057] – page 5, section [0063]).  
Regarding claims 15, Chirieleison discloses wherein: determining, with the eye tracker, the position of the pupil of the eye of the wearer includes obtaining an image of the pupil of the eye of the wearer (page 4, section [0057] – page 5, section [0063]).
Regarding claims 16, Chirieleison discloses wherein: determining, with the eye tracker, the position of the pupil of the eye of the wearer includes providing an infrared light to the eye of the wearer, and detecting, by an infrared detector, a light reflected from a retina of the eye of the wearer (page 5, section [0066], re: infrared light reflection).  
Regarding claims 18, Chirieleison discloses wherein: determining the distance to the surface on the eye of the wearer includes scanning, with a sensor, a predefined 
Regarding claims 19, Chirieleison discloses wherein: determining, with the eye tracker, the position of the pupil of the eye of the wearer includes: projecting, with the light projector, a patterned light to the eye of the wearer; and capturing, with a camera, an image of a reflection of the patterned light, reflected on a surface of the eye of the wearer (page 4, section [0057]).    
Regarding claims 20, Chirieleison discloses wherein: determining, with the eye tracker, the position of the pupil of the eye of the wearer includes: providing, with the light projector, a light to the eye of the wearer; producing a reflection on a surface the eye of the wearer, wherein at least a portion of the light produces a first reflection on a peripheral surface of a cornea of the eye of the wearer and at least a portion of the light produces a second reflection on a surface of a lens of the eye of the wearer; and detecting, with the eye tracker, a first intensity of the first reflection and a second intensity of the second reflection; and determining, based on the first intensity and the second intensity, the position of the pupil of the eye of the wearer (page 4, section [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirieleison.
Regarding claim 7, Chirieleison discloses wherein: the light projector is configured to project light over an area that is on a plane of the pupil of the eye of the wearer (page 2, section [0016]); and the direction of the light from the light projector is adjusted by the beam steerer, based on the position of the pupil determined by the eye tracker (page 4, section [0057] – page 5, section [0063]), but does not specifically disclose wherein said area is within 6 mm x 6 mm square area. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for said area to be within 6 mm x 6 mm square area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-9, 11-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 2, 2021